DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-9, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindner et al. (KR20180044279, the attached English language translation is used hereinafter as the official English language translation of this KR document), hereinafter Lindner. 
Regarding claim 1, Lindner teaches a system comprising: at least one hardware processor (electric device including a processor [CPU], Page 10/15, Paragraph 10); and a non-transitory computer-readable storage medium having stored thereon program instructions, the program instructions executable by the at least one hardware processor (computer-readable medium stores one or more instructions executed by a computer processor, Page 11/15, 

Regarding claim 5, Lindner teaches the system of claim 1, wherein, with respect to each of said at least some of said segments, said obtaining comprises (i) determining a center-of-mass (CoM) of said segment (image segmentation mapper determines the spatial coordinates of the center of each segment, Page 5/15, Paragraphs 1-2), and (ii) obtaining said depth value associated with said CoM (LIDAR unit samples the depth of the scene at the center of each segment, Page 4/15, Paragraph 2; Page 6/15, Paragraphs 9-10).

Regarding claim 6, Lindner teaches the system of claim 1, wherein said a number of said plurality of segments is constrained based on a specified number of desired segments (the number of segments determined according to different approaches, which can be a fixed number or a maximum number, Page 5/15, Paragraph 3; Page 7/15, Paragraph 3). 


Regarding claims 9, 13-14, and 16, the rationale provided in the rejection of claims 1, 5-6, and 8 is incorporated herein. In addition, the system of claims 1, 5-6, and 8 corresponds to the method of claims 9, 13-14, and 16, and performs the steps disclosed herein.

Regarding claim 17, the rationale provided in the rejection of claim 1 is incorporated herein. Further, Lindner teaches a computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by at least one hardware processor to implement the system method (functions stored as one or more instructions on a computer-readable medium and executed by a computer processor, Page 11/15, Paragraph 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner in view of Liu (U.S. Patent Application Pub. No. 2021/0264626).
Regarding claim 2, Lindner teaches the system of claim 1, wherein said segmenting comprises determining segment boundaries (Lindner, the boundary of the segments follows an object boundary or edge from the image, Page 7/15, Paragraph 11). However, Lindner did not explicitly disclose determining segment boundaries based, at least in part, on detecting segment boundary pixels associated with changes in depth values in said image.
Liu teaches wherein determining boundaries based, at least in part, on detecting boundary pixels associated with changes in depth values in said image (Liu, boundary pixels determined according to the change in depth data, Paragraph 0078, lines 13-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindner’s system using Liu’s teachings to include depth data change to Lindner’s object boundary detection in order to improve image segmentation (Liu, depth change occurring at the junction of objects will help to detect segmentation boundary, Paragraph 0078, lines 1-17).

Regarding claim 3, the combination of Lindner in view of Liu teaches the system of claim 2. Linder teaches wherein said segment boundary pixels correspond, at least in part, to edges (Lindner, the boundary of the segments follows an object boundary or edge from the image, Page 7/15, Paragraph 11). Liu teaches detecting edges in an image, and wherein boundary pixels correspond, at least in part, to said edges (Liu, boundary pixel determined according to the gradient values of pixels associated with detected edges, Paragraph 0078, lines 1-13).


Regarding claims 18-19, the rationale provided in the rejection of claims 2-3 is incorporated herein. Further, Lindner teaches a computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by at least one hardware processor to implement the system method (Lindner, functions stored as one or more instructions on a computer-readable medium and executed by a computer processor, Page 11/15, Paragraph 12).

Regarding claim 20, the combination of Lindner in view of Liu teaches the computer program product of claim 19, wherein, with respect to each of said at least some of said segments, said obtaining comprises (i) determining a center-of-mass (CoM) of said segment (Lindner, image segmentation mapper determines the spatial coordinates of the center of each segment, Page 5/15, Paragraphs 1-2), and (ii) obtaining said depth value associated with said CoM (Lindner, LIDAR unit samples the depth of the scene at the center of each segment, Page 4/15, Paragraph 2; Page 6/15, Paragraphs 9-10).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner in view of Georgiev et al. (EP2963926), hereinafter Georgiev.

Georgiev teaches wherein said segmenting is based on a superpixel clustering method (image segmented into the set of super-pixels via simple linear iterative clustering, Paragraph 0049; Paragraph 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindner’s system using Georgiev’s teachings to include the superpixel clustering to Lindner’s image segmentation mapper in order to improve the depth sampling and depth map reconstruction based on segmentation results (Georgiev, superpixel segmentation of the color image guides the selection of a depth value for each segment that maintains the best image quality, Paragraph 62, lines 3-5).

Regarding claim 12, the rationale provided in the rejection of claim 4 is incorporated herein. In addition, the system of claim 4 corresponds to the method of claim 12, and performs the steps disclosed herein.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner in view of Georgiev.
Regarding claim 7, Lindner teaches the system of claim 1, but fails to disclose wherein said program instructions are further executable to apply to said depth image one of: (i) a logarithmic transformation followed by a bilateral filter followed by an exponential transformation; or (ii) a bilateral filter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindner’s system using Georgiev’s teachings to include the bilateral filter to Lindner’s depth reconstruction in order to enhance depth data and maintain the best image quality (Georgiev, depth data enhanced by applying color-joint bilateral filter, Paragraph 0053).

Regarding claim 15, the rationale provided in the rejection of claim 7 is incorporated herein. In addition, the system of claim 7 corresponds to the method of claim 15, and performs the steps disclosed herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.Z./Examiner, Art Unit 2661                                                                                                                                                                                                        
/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661